DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-14 in the reply filed on 3/22/2022 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hee Jin Kwak on 5/18/2022.

The application has been amended as follows: 

1. (Currently Amended) A photocatalyst comprising: 
a photocatalyst layer comprising semiconductor nanoparticles, wherein the semiconductor nanoparticles are BiVO4, CdS or TaON; and 
an upconversion layer , , and 0.3 to 1.3 wt % TiO2 nanoparticles based on a polymer of the polymer matrix,
wherein the triplet-triplet annihilation organic compound comprises a dye pair of a receptor and a sensitizer.
In claims 4, 5, 11, 12 and 13, replace “3” with --1--.
In claim 6, after “wherein” insert --the polymer of--.
Cancel claims 2-3, 7 and 15-20.
Add new claims below.
21. (New) An photoelectrode comprising the photocatalyst of claim 1.
22. (New) The photoelectrode of claim 21, further comprising;
	a FTO substrate wherein the photocatalyst layer and the upconversion layer are on opposite surfaces of the FTO substrate.
23. (New) A water splitting apparatus comprising the photoelectrode of claim 21.
24. (New) A water splitting apparatus comprising the photoelectrode of claim 22.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the recitation of the photocatalyst comprising the specific semiconductor materials and additionally having within an upconversion layer that includes the desired percent of titanium dioxide within a polymer of a polymer matrix and includes a dye pair within the polymer matrix overcomes the closest prior art of record.
The closest art is KR10154777, US 10,875,983, US 2020/0269219 and US 2017/0236653. While these references disclose various dye pairs within upconversion layers as well as semiconductor particles, the inclusion of titanium dioxide in the desired amount within the polymer layer of the upconversion layer is not obvious or anticipated by these references.
Pertinent non-patent literature includes: Monguzzi et al “Photocatalytic Water-Splitting Enhancement by Sub-Bandgap Photon Harvesting” Applied Materials  Interfaces, 2017, 9, 40180-40186; Li et al “Photocurrent Enhancement from Solid-State Triplet-Triplet Annihilation Upconversion of Low-Intensity, Low-Energy Photons” ACS Photonics, 2016, 3, 784-790; Huang et al “Near-infrared photocatalyst of BiVO4/CaF2:ER3+, Tm3+, Yb3+ with enhanced upconversion properties” Nanoscale, 2014, 6, 1362-1368; Kim et al “Wireless Solar Water Splitting Device with Robust Cobalt-Catalyzed, Dual-Doped BiVO-4 Photoanode and Perovskite Solar Cell in Tandem: A Dual Absorber Artificial Leaf” ACS Nano, vol 9, no. 12, 2015, 11820-11829.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759




/BRIAN W COHEN/           Primary Examiner, Art Unit 1759